DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species I-Figure 1, Species A-Figure 2A in the reply filed on April 28, 2022 is acknowledged.  It should be noted that the elected balun structure-Figure 2A will apply to elected sputtering apparatus-Figure 1.
Claims 4-6, 9-17, and 19 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.   Note. Claims 4-5 were directed to non-elected Species-Figure 2B and Claim 18 is directed to Figure 12.
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (U.S. 2017/0338081) in view of Koshiishi et al. (U.S. 2008/0308041).
Referring to Figure 1 and paragraphs [0029]-[0044], Yamazawa discloses a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun 100A including a first unbalanced terminal 101a, a second unbalanced terminal 101b, a first balanced terminal 102a, and a second balanced terminal 103a (pars.[0036]-[0039]); a grounded vacuum container 12 formed by a conductor (par.[0030]); a first electrode 14 electrically connected to the first balanced terminal (Fig. 1, par.[0029]); a second electrode 16 electrically connected to the second balanced terminal (Fig. 1, par.[0029]); an impedance matching circuit 38 (Fig. 1, par.[0029]); and a first power supply 18 connected to the balun 100A via the impedance matching circuit 38 (Fig. 1, par.[0036]), and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun. 
Yamazawa is silent on a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a grounded vacuum chamber having a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 is used in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the modify the apparatus of Yamazawa with a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. since it is a plasma arrangement that would boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 6, the plasma processing apparatus of Yamazawa in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
Claims 2, 7-8, 18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (U.S. 2017/0338081)  in view of Koshiishi et al. (U.S. 2008/0308041) as applied to claims 1 and 6 above, and further in view of Szczyrbowski et al. (U.S. 5,807,470).
The teachings of Yamazawa have been discussed above.
Yamazawa fails to teach the first electrode holds a target, and the second electrode holds a substrate.
Referring to Figure 1, abstract, and column 1, lines 5-15, Szczyrbowski et al. teach an electrode arrangement wherein the first electrode holds a target, and the second electrode holds a substrate as a conventionally known plasma processing arrangement for sputtering.  Thus, it would have been obvious to one of ordinary skill to modify the electrode arrangement of Yamazawa such that the first electrode holds a target, and the second electrode holds a substrate as taught by Szczyrbowski et al. since it is a conventionally known plasma processing arrangement for sputtering.  
With respect to claim 7, the plasma processing apparatus of Yamazawa in view of Szczyrbowski et al. further includes wherein the first electrode is supported by the vacuum container via an insulator (Szczyrbowski et al.-Fig. 1, insulators between chamber 15 and electrode 6).
With respect to claim 8, the plasma processing apparatus of Yamazawa in view of Szczyrbowski et al. further includes wherein an insulator is arranged between the second electrode and the vacuum container (Szczyrbowski et al.-Fig. 1, insulators between chamber 15 and electrode 6).
With respect to claim 18, the plasma processing apparatus of Yamazawa in view of Szczyrbowski et al. further includes wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor 8 (Szczyrbowski et al.-col. 3, lines 19-24).
Referring to Figure 1 and column 3, lines 19-24, Szczyrbowski et al. teach wherein the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor in order to block DC to the electrode.  It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Yamazawa with the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor as taught by Szczyrbowski et al. in order to block the DC.  The resulting apparatus of Yamazawa in view of Szczyrbowski et al. would yield the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor.
With respect to claim 20, the plasma processing apparatus of Yamazawa is silent on wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 <= X/Rp <= 5000 is satisfied.
However, Szczyrbowski et al. teach et al. comparing input resistance of the network and maximum resistance and teaches the electrode section has a resistance of 1 or 2 ohms at the maximum power in a balanced condition and will have a maximum resistance when itis impedance is not balanced (See Fig 2 and column 4 lines 4 to 23) of the cathode impedance/resistance.  From this, calculation of the optimized conditions for plasma processing with unbalanced to balanced depends on the balanced electrodes resistance is comparable to unbalanced condition of the plasma in order to optimize the plasma conditions (See claim 1).  Therefore, it would have been obvious to a person with ordinary skill in the art at the time of the invention to incorporate the teachings of cathode resistance calculations in to the Yamazawa plasma system as taught by Szczyrbowski et al. in order to estimate the optimized conditions of the plasma processing. (see Szczyrbowski et al.- abstract and claim 1).
Claim 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazawa (U.S. 2017/0338081)  in view of Koshiishi et al. (U.S. 2008/0308041) as applied to claims 1 and 6 above, and further in view of Savas et al. (U.S. 2016/0289837).
The teachings of Yamazawa have been discussed above.
Yamazawa fails to teach wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal.
Referring to Figure 6 and paragraph [0065], Savas et al. teach a plasma processing apparatus wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal is used as a balun arrangement as a means to provide power distribution.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the balun of Yamazawa to include a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal as taught by Savas et al. since it is an alternate balun arrangement that provides power distribution.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 14 of copending Application No. 17/452,640 in view of Koshiishi et al. (U.S. 2008/0308041).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 17/452,640 disclose a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun (claims 1-3). 
copending Application No. 17/452,640 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 17/452,640 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 6, the plasma processing apparatus of copending Application No. 17/452,640in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
With respect to claim 18, the plasma processing apparatus of copending Application No. 17/452,640 further includes further includes wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor (claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-8, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6, 8, 10, 12, and 18 of copending Application No. 16/720,262 in view of in view of Koshiishi et al. (U.S. 2008/0308041).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 16/720, 262 discloses a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun (claims 1 and 18). 
copending Application No. 16/720,262 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 16/720,262 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 2, the plasma processing apparatus of copending Application No. 16/720,262 further includes wherein the first electrode holds a target, and the second electrode holds a substrate (claims 10 and 12).
With respect to claim 3, the plasma processing apparatus of copending Application No. 16/720,262 further includes wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second configured to connect the second unbalanced terminal and the second balanced terminal (claim 8).
With respect to claim 6, the plasma processing apparatus of copending Application No. 16/720,262 in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
With respect to claim 7, the plasma processing apparatus of copending Application No. 16/720,262 further includes wherein the first electrode is supported by the vacuum container via an insulator (claim 5).
With respect to claim 8, the plasma processing apparatus of copending Application No. 16/720,262 further includes wherein an insulator is arranged between the second electrode and the vacuum container (claim 6).
With respect to claim 18, the plasma processing apparatus of copending Application No. 16/720,262 further includes further includes wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor (claim 2).
With respect to claim 20, the plasma processing apparatus of copending Application No. 16/720,262 further includes wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 <= X/Rp <= 5000 is satisfied (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3, 6-8, 18, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, 13-14, 16, and 19 of copending Application No. 16/720,156 in view of in view of Koshiishi et al. (U.S. 2008/0308041).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 16/720,156 discloses a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun. 
copending Application No. 16/720,156 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 16/720,156 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 2, the plasma processing apparatus of copending Application No. 16/720,156 further includes wherein the first electrode holds a target, and the second electrode holds a substrate (claim 16).
With respect to claim 3, the plasma processing apparatus of copending Application No. 16/720,156 further includes wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal (claim 14).
With respect to claim 6, the plasma processing apparatus of copending Application No. 16/720,156 in view of Koshiishi et al. further includes wherein the second power supply 73  includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
With respect to claim 7, the plasma processing apparatus of copending Application No. 16/720,156 further includes wherein the first electrode is supported by the vacuum container via an insulator (claim 13).
With respect to claim 8, the plasma processing apparatus of copending Application No. 16/720,156 further includes wherein an insulator is arranged between the second electrode and the vacuum container (claim 13).
With respect to claim 18, the plasma processing apparatus of copending Application No. 16/720,156 further includes further includes wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor (claim 10).
With respect to claim 20, the plasma processing apparatus of copending Application No. 16/720,156 further includes wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 <= X/Rp <= 5000 is satisfied (claim 19).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-2 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10, and 11 of copending Application No. 16/720,087 in view of in view of Koshiishi et al. (U.S. 2008/0308041). Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claims 1, 5, and 11, copending Application No. 16/720,087 discloses a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun. 
copending Application No. 16/720,087 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 16/720,087 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 2, the plasma processing apparatus of copending Application No. 16/720,087 further includes wherein the first electrode holds a target, and the second electrode holds a substrate (claim 10).
With respect to claim 6, the plasma processing apparatus of copending Application No. 16/720,087 in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2, 6, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 14, and 16-17 of copending Application No. 16/720154 in view of Koshiishi et al. (U.S. 2008/0308041). Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claims 1-3 and 17, copending Application No. 16/720154 disclose a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun. 
copending Application No. 16/720154 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 16/720154 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 2, the plasma processing apparatus of copending Application No. 16/720154 further includes wherein the first electrode holds a target, and the second electrode holds a substrate (claim 16).
With respect to claim 6, the plasma processing apparatus of copending Application No. 16/720154 in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
With respect to claim 18, the plasma processing apparatus of copending Application No. 16/720154 further includes further includes wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor (claim 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3, 6, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 16-17, and 26 of copending Application No. 17/023,675 in view of Koshiishi et al. (U.S. 2008/0308041). Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 17/023,675 discloses a plasma processing apparatus comprising:  a plasma processing apparatus comprising:  a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; an impedance matching circuit; and a first power supply connected to the balun via the impedance matching circuit, and configured to supply a high frequency to the first electrode via the impedance matching circuit and the balun (claims 1, 5, and 26). 
copending Application No. 17/023,675 fails to teach a low-pass filter; and a second power supply configured to supply a voltage to the first electrode via the low-pass filter.
Referring to Figure 18 and paragraphs [0148]-[0162], Koshiishi et al. teach a plasma processing apparatus wherein a second power supply 73 configured to supply a voltage to the first electrode via a low-pass filter 75 in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.  Additionally, the low-pass filter protects the second power supply from the high frequency power of the first power supply.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the first electrode of copending Application No. 17/023,675 with  a second power supply configured to supply a voltage to the first electrode via a low-pass filter as taught by Koshiishi et al. in order to boost the self bias voltage of the first electrode and enhance plasma uniformity.
With respect to claim 3, the plasma processing apparatus of copending Application No. 17/023,675 further includes wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second configured to connect the second unbalanced terminal and the second balanced terminal (claim 17).
With respect to claim 6, the plasma processing apparatus of copending Application No. 17/023,675 in view of Koshiishi et al. further includes wherein the second power supply 73 includes an AC power supply, and a frequency of a voltage supplied from the AC power supply to the first electrode is lower than the frequency (Koshiishi et al.-pars.[0150]-[0151]).
With respect to claim 20, the plasma processing apparatus of copending Application No. 17/023,675 further includes wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 <= X/Rp <= 5000 is satisfied (claim 16).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection (Yamazawa’081 in view of Savas et al.’837). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nishimura et al.’493, Condrashoff’148, and Koshimizu’750 teach a balun.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716